

EXHIBIT 10.56
CYBERONICS, INC. LOGO [cybx-logo.jpg]
 
February 1, 2008




Richard L. Rudolph, M.D.
15118 Blossom Bay Dr.
Houston, TX 77059


Re:  Confirmation of Status Change


Dear Dr. Rudolph:


This letter will confirm that, as of the close of business, February 1, 2008,
your employment status will change from full-time to part-time in accordance
with the following terms:


Position

 
You will perform the duties of Special Advisor, Clinical and Medical for
Cyberonics (the “Company”) on a part-time basis, working up to forty (40) hours
per two-week period (“Part-Time Work”), unless additional hours are mutually
agreed upon by the parties.  In this capacity, you will no longer be an officer
of the Company.

 
Base Compensation

 
In exchange for your efforts in performing the Part-Time Work, you will be paid
an hourly rate of $250.00.

 
Travel Compensation

 
If you are required to travel in order to perform the Part-Time Work, you will
be paid an hourly rate of $125.00.  Also, travel-related expenses will be
reimbursed in accordance with Policy No. 9.2, Travel Expense Reimbursement.

 
Conditional Compensation


You will no longer be eligible to participate in the Cyberonics’ Annual CEO
Direct Reports Bonus Plan,  Annual CEO Direct Reports Overachievement Bonus Plan
(the “Plans”), or any other Cyberonics bonus plan.  Instead, subject to
continued employment, satisfactory performance of your duties in the Company’s
sole discretion and successful satisfaction of the stated conditions, you will
be eligible to receive the following conditional compensation:

 
$150,000, payable if the due diligence process associated with Project Twister
is completed and a related third party investment and/or purchase is
consummated; or
 

$75,000, payable if the due diligence process associated with Project Twister is
completed but no related third party investment and/or purchase is consummated.



Reporting

 
George Parker will serve as your contact person while you perform the Part-Time
Work.  You will be required to maintain and submit records of the hours worked
and a description of such work on a bi-weekly basis.  These records will be
submitted to Mr. Parker.  A template to be used in submitting the required
information will be submitted shortly.

 
Payment

 
You will be paid bi-weekly for all wages actually earned based on the reports
referenced above on our standard payroll cycle.

 
Other Documents

 
It has been mutually agreed by the Company and you that, upon your transition to
Part-Time Work, your Employment Agreement dated June 15, 2006 and Severance
Agreement dated January 1, 2002 are no longer valid or in
effect.   Notwithstanding your transition to Part-Time Work, your
Confidentiality Agreement dated August 20, 2001 shall continue in full force and
effect.  Also, except as modified herein in order to implement the transition to
Part-Time Work, the Offer Letter dated June 8, 2001 remains valid and in effect.

 
 

--------------------------------------------------------------------------------


 
Company Policies

 
You will be obligated to comply with all Company policies and procedures that
are applicable to part-time employees.  However, notwithstanding any Company
policy to the contrary, it is agreed that during your Part-Time Work you may
concurrently serve as an officer, employee or other service provider for third
parties, provided that any such third party is not engaged in the field of
neurostimulation.

 
Designated Insider

 
As a consequence of the information to which you will have access as an employee
in this position, you will continue to be classified as an “Insider.”



Section 409(a)

 
Subject to the Company determining in its sole discretion that you have
satisfactorily performed the Part-Time Work, the Company will reimburse you for
the Section 409(a) federal excise tax and interest liability and federal income
tax due on such reimbursement relating to the stock options granted to you on
August 23, 2001 that failed to comply with Section 409(a).



At-Will Employment

 
This letter does not expressly or impliedly guarantee employment with Cyberonics
for any specific duration.  You or Cyberonics may terminate the employment
relationship at will, with or without cause, at any time and for any
reason.  This letter is not intended to alter this employment at will
relationship in any way.  



If the terms and conditions of this offer of Part-Time Work are acceptable to
you, please sign and date this letter in the space provided below and fax it
back in it entirety to 281-853-2529.  Of course, if you have any questions or
comments, please do not hesitate to contact us.


Very Truly Yours,


 


/s/ Daniel J. Moore
Daniel J. Moore






I hereby agree to the terms and conditions as outlined in this letter.








Signature  /s/ Richard L. Rudolph

Printed Legal Name  Richard L. Rudolph


Date  1 February, 2008






